Title: Account of Expenses, 1757–1762
From: Franklin, Benjamin
To: 


“Account of Expences of my Voyage to England Disbursements &c.1757”
[April 1, 1757]
At the beginning of December 1757 Franklin set down in an account book his expenditures between April 1 and the time he sailed from New York and all the expenses he could remember since reaching England. Against the latter he entered his cash in hand and what he had received from his London banker and other sources and found that he had spent in England about £34 for which he could not account. He continued to enter his expenses and again struck trial balances in the middle of December and January with somewhat better results. Thereafter he used this book to record sums paid out and other financial transactions without attempting to balance cash receipts with expenditures. The last dated entry is for Feb. 16, 1762, some six months before he sailed for home.
Franklin was far from uniformly systematic in making entries in this book, and there are many demonstrable omissions. In May 1759 he examined a number of old “Accounts, Receipts, Letters, and other Memoranda of prior Dates, and which ought to have been entred before,” and dutifully if belatedly recorded what he found. From time to time he also recorded a good many bills of exchange he received from America, noting sometimes that he had turned them over to his banker for collection. He also occasionally used this little volume as a receipt book, writing out a formal acknowledgment that he had paid a certain sum for an indicated account and then getting his landlady, Mrs. Margaret Stevenson, his coachman, T. Bowman, or some other payee to sign the statement. Again he sometimes entered a memorandum that he had received or paid out money for some other persons’ account for a particular purpose and that he, Franklin, was either debtor or creditor for a specified amount.
For all its mixed character and its limitations as a record, this account book is most useful in showing Franklin’s monetary transactions during the years of his first agency in England. It can be determined, for example, that ocean passage and sea stores for himself, his son, and two Negro servants cost fifty guineas sterling, that he paid twelve guineas a month to hire a coach in London, and that Mrs. Stevenson charged him £2 16s. a week for lodging and for the board of the two servants. His settlements with her indicate that she did a good deal of shopping for him, not only for household necessaries but also for goods to be sent back to Deborah and Sally or friends in America. It is not suprising to find that he bought a good many books and magazines, both for himself and for others, or that he ordered type and printer’s supplies at various times for David Hall, James Parker, and Benjamin Mecom. His friend Isaac Norris sent him considerable sums of money to be invested in government stocks or annuities and he regularly credited the speaker with the interest as received. When in 1760 he received just under £30,000 from the Exchequer in payment of the parliamentary grant of 1758 for provincial troops in British service, he entered a series of memoranda showing what expenses he had incurred in the business, how much he had turned over to the agent for the Lower Counties on Delaware as their share, and how he had invested the balance belonging to Pennsylvania.
Many of the entries reflect transactions mentioned in his correspondence and they will be cited at appropriate points in this and later volumes. In 1931 George Simpson Eddy undertook to print the entire account book. He made an effort to rearrange the entries that were out of their chronological order and in some cases condensed the wording to save space. A careful check with the manuscript shows, however, that the printed text omits a substantial number of entries and that in a few instances Eddy confused two which he seems to have thought were repetitions of the same transaction. Citation, therefore, will be to both the manuscript and the printed version, the former to be referred to as “Account of Expences,” and the latter by citing the volume and page of the Pennsylvania Magazine on which the entry appears.
